

Exhibit 10.1


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the "Agreement") dated January 30, 2006 and effective as
of the 1st day of December, 2005 between YTB INTERNATIONAL, INC., a Delaware
corporation (the "Corporation"), with principal executive offices located at 560
Sylvan Avenue, Englewood Cliffs, NJ 07632; and John D. Clagg, residing at c/o
the Corporation at One Country Club View Drive, Edwardsville, IL 62025 (the
"Executive").


W I T N E S E T H:


WHEREAS, the Corporation desires to employ Executive as Chief Financial Officer
of the Corporation to engage in such activities and to render such services
under the terms and conditions hereof and has authorized and approved the
execution of this Agreement; and


WHEREAS, Executive desires to be employed by the Corporation under the terms and
conditions hereinafter provided;


NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1. Employment, Duties and Acceptance.


1.1 Services. The Corporation hereby employs Executive, for the Term (as
hereinafter defined in Section 2 hereof), to render services to the business and
affairs of the Corporation in the office referenced in the recitals hereof and,
in connection therewith, shall perform such duties as directed by the Board of
Directors of the Corporation from time to time, in its reasonable discretion,
and shall perform such other duties as shall be consistent with the
responsibilities of such office (collectively the "Services"). Executive shall
perform activities related to such office as he shall reasonably be directed or
requested to so perform by the Chief Executive Officer to whom he shall report.
Executive shall use his best efforts, skill and abilities to promote the
interests of the Corporation and its subsidiaries.


1.2 Acceptance. Executive hereby accepts such employment and agrees to render
the Services. Executive shall not engage in any other business activity or serve
in any industry, trade, professional, governmental or academic position during
the term of this Agreement, except as may be expressly approved in advance by
the Board in writing.


1.3 Representations of the Executive. The Executive represents and warrants to
the Corporation that his execution and delivery of this Agreement, his
performance of the Services hereunder and the observance of his other
obligations contemplated hereby will not (i) violate any provisions of or
require the consent or approval of any party to any agreement, letter of intent
or other document to which he is a party or (ii) violate or conflict with any
arbitration award, judgment or decree or other restriction of any kind to or by
which he is subject or bound.
 
 
 

--------------------------------------------------------------------------------

 


2. Term of Employment. 
 
The term of Executive's employment under this Agreement (the "Term") shall
commence on December 1, 2005 (the "Commencement Date") and shall terminate on
December 31, 2009 unless sooner terminated pursuant to Sections 8 or 4.1 of this
Agreement; provided, however, if the Corporation shall fail to give Executive
notice of non-renewal not less than 120 days prior to the scheduled expiration
of the Term hereof, the Term shall automatically be extended for an additional
three (3) year period. Notwithstanding anything to the contrary contained
herein, the provisions of this Agreement governing Protection of Confidential
Information shall continue in effect as specified in Section 9 hereof.


3. Base Salary and Expense Reimbursement.


3.1 Base Salary. During the Term, as full compensation for the Services, the
Corporation agrees to pay Executive a minimum base salary ("Base Salary") at the
annual rate of $150,000 for the period from December 1, 2005 to December 31,
2006, increasing annually thereafter in an amount equal to $30,000 ("Salary
Increments"). In the event the Corporation is unable to pay a Salary Increment,
the Board of Directors of the Corporation may elect to defer such payment. In
the event of deferment, the Salary Increment shall continue to be accrued until
such time as the Corporation is financially able to make such payments. Base
Salary is subject to withholding and other applicable taxes, payable during the
term of this Agreement in accordance with the Corporation's customary payment
practices, but not less frequently than monthly.


3.2 Business Expense Reimbursement. Upon submission to, and approval by an
officer of the Corporation designated by the Board of Directors of the
Corporation, of a statement of expenses, reports, vouchers or other supporting
information, which approval shall be granted or withheld based on the
Corporation's policies in effect at such time, the Corporation shall promptly
reimburse Executive for all reasonable business expenses actually incurred or
paid by him during the Term or renewals thereof in the performance of the
Services, including, but not limited to, expenses for entertainment, travel and
similar items.
 
4. Severance.


4.1 Termination Without Cause. In the event that Executive's employment
hereunder shall be terminated by the Corporation without Cause (as defined in
Section 8.3 hereof) at any time prior to the end of the Term, the Executive
shall be entitled to receive from the Corporation, in addition to any Base
Salary and bonus earned to the date of termination, a severance payment in an
amount equal to the Executive's Base Salary for the preceding two fiscal year of
the Corporation and shall be paid in biweekly increments during the two (2)
years following such termination. In the event of such termination, the amounts
due hereunder shall be payable without offset or defense or any obligation of
the Executive to mitigate damages.


5. Additional Benefits.


5.1 In General. In addition to the compensation, bonuses, expenses and other
benefits to be paid under Sections 3, 4 and 5 hereof, Executive will be entitled
to all rights and benefits for which he shall be eligible under any insurance,
health and medical, incentive, bonus, profit-sharing, pension or other extra
compensation or "fringe" benefit plan of the Corporation or any of its
subsidiaries now existing or hereafter adopted for the benefit of the executives
or employees generally of the Corporation. The provisions of this Agreement
which incorporate employee benefit packages shall change as and when such
employee benefit packages change.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.2 Benefits Upon Death or Disability. In the event the Executive’s employment
terminates due to the death of the Executive or the Executive becomes disabled
(as defined in Section 8.2), the Executive’s estate shall receive a one time
grant of the Company’s common stock, $.001 par value per share (“Common Stock”),
within fifteen (15) days of the termination of the Executive’s employment, for
such number of shares as calculated as follows:
 
z = y/x;
z = number of shares of Common Stock to be received by the Executive’s estate.
y = then current Base Salary.

 
x = the closing trading price of the Common Stock on the date of termination of
Executive’s employment due to death or disability of the Executive as reported
on the OTCBB or similar public market or in the event there is no public market
for the Common Stock, it shall be the fair market value of the Common Stock as
determined by an independent valuation expert who has experience in valuing
companies in the same industry as the Corporation.



The equity compensation plan contemplated by this provision is subject to
stockholder approval.


6. Vacation.


The Executive shall be entitled each year during the Term of this Agreement to a
vacation period of such number of weeks as shall be determined by the Board of
Directors prior to the January 1, 2005, during which all salary, compensation,
benefits and other rights to which the Executive is entitled to hereunder shall
be provided in full. Such vacation may be taken in the Executive's discretion,
and such time or times as are not inconsistent with the reasonable business
needs of the Corporation.


7. Insurability; Right to Insure. Executive represents and warrants to the
Corporation that on the date hereof he is, and upon the commencement of the Term
he will be, insurable at standard premium rates. Executive agrees that the
Corporation shall have the right during the Term to insure the life of Executive
by a policy or policies of insurance in such amount or amounts as it may deem
necessary or desirable, and the Corporation shall be the beneficiary of any such
policy or policies and shall pay the premiums or other costs thereof. The
Corporation shall have the right, from time to time, to modify any such policy
or policies of insurance or to take out new insurance on the life of Executive.
Executive agrees, upon request, at any time or times prior to the commencement
of or during the Term to sign and deliver any and all documents and to submit to
any physical or other reasonable examinations which may be required in
connection with any such policy or policies of insurance or modifications
thereof.
 
 
-3-

--------------------------------------------------------------------------------

 


8. Termination.


8.1 Death. If Executive dies during the Term of this Agreement, Executive's
employment hereunder shall terminate upon his death and all obligations of the
Corporation hereunder shall terminate on such date, except that Executive's
estate or his designated beneficiary shall be entitled to: (i) the issuance of
the securities set forth in Section 5.2 and (ii) payment of any unpaid accrued
Base Salary through the date of his death. In addition, any accrued and unpaid
Bonus shall be paid in accordance with Section 4 hereof.


8.2 Disability. Subject to the provisions of Section 5.1, if Executive shall be
unable to perform a significant part of his duties and responsibilities in
connection with the conduct of the business and affairs of the Corporation and
such inability lasts for (i) a period of at least one hundred twenty (120)
consecutive days, or (ii) periods aggregating at least one hundred eighty (180)
days during any three hundred sixty five (365) consecutive days, by reason of
Executive's physical or mental disability, whether by reason of injury, illness
or similar cause, Executive shall be deemed disabled, and the Corporation any
time thereafter may terminate Executive's employment hereunder by reason of the
disability. Upon delivery to Executive of such notice, all obligations of the
Corporation hereunder shall terminate, except that Executive shall be entitled
to: (a) the issuance of the securities set forth in Section 6.2 and (b) the
payment of any unpaid accrued Base Salary through the date of termination. In
addition, any accrued and unpaid Bonus shall be paid in accordance with Section
4 hereof. The obligations of Executive under Section 9 hereof shall continue
notwithstanding termination of Executive's employment pursuant to this Section
8.2.

 
8.3 Termination for Cause. The Corporation may at any time during the Term,
without any prior notice, terminate this Agreement and discharge Executive for
Cause, whereupon the Corporation's obligation to pay compensation or other
amounts payable hereunder to or for the benefit of Executive shall terminate on
the date of such discharge. As used herein the term "Cause" shall mean: (i) a
willful and material breach by Executive of the terms of this Agreement, (ii)
willful violation of specific and lawful written direction from the Board of
Directors of the Corporation; provided such direction is not inconsistent with
the Executive's duties and responsibilities the Executive is holding at the time
of the directive; (iii) fraud, embezzlement or other material dishonesty by the
Executive with respect to the Corporation or any of its Affiliates; (iv)
conviction of the Executive of a felony by a federal or state court of competent
jurisdiction; (v) Executive's willful failure to perform (other than by reason
of disability), or gross negligence in the performance of the Services; or (vi)
;Executive’s excessive absenteeism, alcoholism or drug abuse. The obligations of
the Executive under Section 9 shall continue notwithstanding termination of the
Executive's employment pursuant to this Section 8.3.
 
8.4 Termination Without Cause. The Corporation shall have the option to
terminate this Agreement without Cause upon ninety (90) days written notice to
the Executive. In the event the Corporation terminates this Agreement without
Cause as defined above, the Corporation shall pay the Executive upon
termination, the amount required pursuant to Section 4.1. The obligations of the
Executive under Section 9 hereof shall continue notwithstanding termination of
the Executive's employment pursuant to this Section 8.4.
 
 
-4-

--------------------------------------------------------------------------------

 


8.5 Post Agreement Employment. In the event Executive remains in the employ of
the Corporation following termination of this Agreement, by the expiration of
the Term or otherwise, then such employment shall be at will.
 
9. Protection of Confidential Information; Intellectual Property.


In view of the fact that Executive's work for the Corporation will bring him
into close contact with confidential information and plans for future
developments, Executive agrees to the following:


9.1 Secrecy. To keep secret and retain in the strictest confidence all
confidential matters of the Corporation, including, without limitation, trade
"know how" and trade secrets, customer lists, pricing policies, marketing plans,
technical processes, formulae, inventions and research projects, and other
business affairs of the Corporation, learned by him heretofore or hereafter, and
not to disclose them to anyone inside or outside of the Corporation, except in
the course of performing the Services hereunder or with the express written
consent of the Chief Executive Officer or Board of Directors of the Corporation
and except to the extent such information is already known to the general
public.


9.2 Return Memoranda, etc. To deliver promptly to the Corporation on termination
of his employment, or at any other time as the Chief Executive Officer or the
Board of Directors of the Corporation may so request, all memoranda, notes,
records, reports, manuals, drawings, blueprints and other documents (and all
copies thereof) relating to the Corporation's business and all property
associated therewith, which he may then possess or have under his control.


9.3 Covenants.


9.3.1 Non-competition. Executive agrees that at all times while he is employed
by the Corporation and, regardless of the reason for termination of his
employment or this Agreement, for a period of two (2) years thereafter, he will
not, as a principal, agent, employee, employer, consultant, stockholder,
investor, director or co-partner of any person, firm, corporation or business
entity other than the Corporation, or in any individual or representative
capacity whatsoever, directly or indirectly, without the express prior written
consent of the Corporation:


(i) engage or participate in any business whose products or services are
competitive with that of the Corporation, which business is the sale of travel
and sale support services to the travel industry, and which conducts or solicits
business, or transacts with supplier or customers located within the United
States or Puerto Rico;


(ii) aid or counsel any other person, firm, corporation or business entity to do
any of the above;
 
 
-5-

--------------------------------------------------------------------------------

 


(iii) become employed by a firm, corporation, partnership or joint venture which
competes with the business of the Corporation within the United States or Puerto
Rico; or


(iv) approach, solicit business from, or otherwise do business or deal with any
customer of the Corporation in connection with any product or service
competitive to any provided by the Corporation.


9.3.2 Anti-Raiding. Executive agrees that during the term of his employment
hereunder, and, thereafter for a period of two (2) years, he will not, as a
principal, agent, employee, employer, consultant, director or partner of any
person, firm, corporation or business entity other than the Corporation, or in
any individual or representative capacity whatsoever, directly or indirectly,
without the prior express written consent of the Corporation approach, counsel
or attempt to induce any person who is then in the employ of the Corporation to
leave the employ of the Corporation or employ or attempt to employ any such
person or persons who at any time during the preceding six months was in the
employ of the Corporation.


9.3.3 Executive's Acknowledgements. Executive acknowledges (i) that his position
with the Corporation requires the performance of services which are special,
unique, and extraordinary in character and places him in a position of
confidence and trust with the customers and employees of the Corporation,
through which, among other things, he shall obtain knowledge of the
Corporation's "technical information" and "know-how" and become acquainted with
its customers, in which matters the Corporation has substantial proprietary
interests; (ii) that the restrictive covenants set forth above are necessary in
order to protect and maintain such proprietary interests and the other
legitimate business interests of the Corporation; and (iii) that the Corporation
would not have entered into this Agreement unless such covenants were included
herein. Executive also acknowledges that the business of the Corporation
presently will extend throughout the United States and Puerto Rico, and that he
will personally supervise and engage in such business on behalf of Corporation
and, accordingly, it is reasonable that the restrictive covenants set forth
above are not more limited as to geographic area then is set forth therein.
Executive also represents to the Corporation that the enforcement of such
covenants will not prevent Executive from earning a livelihood or impose an
undue hardship on the Executive.


9.3.4 Assignment of Rights to Intellectual Property. Executive shall promptly
and fully disclose all Intellectual Property to the Corporation. Executive
hereby assigns and agrees to assign to the Corporation (or as otherwise directed
by the Corporation) Executive's full right, title and interest in and to all
Intellectual Property. Executive agrees to execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and to do
such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Corporation
to assign the Intellectual Property to the Corporation and to permit the
Corporation to enforce any patents, copyrights or other proprietary rights to
the Intellectual Property. Executive will not charge the Corporation for time
spent, although the Corporation will reimburse Executive for any expenses
Executive reasonably incurs, in complying with these obligations. All
copyrightable works that Executive creates shall be considered "work made for
hire". "Intellectual Property" means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by Executive (whether alone or with
others, whether or not during normal business hours or on or off Corporation
premises) during Executive's employment that relate to either the Products or
any prospective activity of the Corporation under active consideration.
“Products” means all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Corporation or any of its Affiliates, together with all services provided or
planned by the Corporation, during Executive's employment.
 
 
-6-

--------------------------------------------------------------------------------

 


9.4 Severability. If any of the provisions of this Section 9, or any part
thereof, is hereinafter construed to be invalid or unenforceable, the same shall
not affect the remainder of such provision or provisions, which shall be given
full effect, without regard to the invalid portions. If any of the provisions of
this Section 9, or any part thereof, is held to be unenforceable because of the
duration of such provision, the area covered thereby or the type of conduct
restricted therein, the parties agree that the court making such determination
shall have the power to modify the duration, geographic area and/or other terms
of such provision and, as so modified, said provision(s) shall then be
enforceable. In the event that the courts of any one or more jurisdictions shall
hold such provisions wholly or partially unenforceable by reason of the scope
thereof or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Corporation's right to the relief
provided for herein in the courts of any other jurisdictions as to breaches or
threatened breaches of such provisions in such other jurisdictions, the above
provisions as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants.


9.5 Injunctive Relief. Executive acknowledges and agrees that, because of the
unique and extraordinary nature of his services, any breach or threatened breach
of the provisions of Sections 9.1, 9.2, or 9.3 hereof will cause irreparable
injury and incalculable harm to the Corporation, and the Corporation shall,
accordingly, be entitled to injunctive and other equitable relief for such
breach or threatened breach and that resort by the Corporation to such
injunctive or other equitable relief shall not be deemed to waive or to limit in
any respect any right or remedy which the Corporation may have with respect to
such breach or threatened breach. The Corporation and Executive agree that any
such action for injunctive or equitable relief shall be heard in a state or
federal court situate in New Jersey and each of the parties hereto, hereby
agrees to accept service of process by registered mail and to otherwise consent
to the jurisdiction of such courts.


9.6 Expenses of Enforcement of Covenants. In the event that any action, suit or
proceeding at law or in equity is brought to enforce the covenants contained in
Sections 9.1, 9.2, or 9.3 hereof or to obtain money damages for the breach
thereof, the party prevailing in any such action, suit or other proceeding shall
be entitled upon demand, to reimbursement from the other party for all expenses
(including, without limitation, reasonable attorneys' fees and disbursements)
incurred in connection therewith.


9.7 Separate Agreement. The provisions of this Section 9 shall be construed as
an agreement on the part of the Executive independent of any other part of this
Agreement or any other agreement, and the existence of any claim or cause of
action of the Executive against the Corporation, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation of the provisions of this Section 9.
 
 
-7-

--------------------------------------------------------------------------------

 


10. Indemnification.


The Corporation shall provide the Executive (including his heirs, executors and
administrators) with coverage under a standard directors and officer’s liability
insurance policy at the Corporation's expense to the same extent as provided for
any other director, officer or trustee of the Corporation. In addition, the
Corporation shall indemnify the Executive (and his heirs, executors and
administrators) to the fullest extent permitted under the law of its state of
incorporation against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which the
Executive may be involved by reason of his having been a director or officer of
the Corporation or any subsidiary thereof. Such expenses and liabilities shall
include, but not be limited to, judgments, court costs and attorneys' fees and
the cost of reasonable settlements, such settlements to be approved by the Board
if such action is brought against the Executive in his capacity as a director or
officer of the Corporation or any subsidiary thereof. The Corporation shall,
upon the request of the Executive, advance to the Executive such amounts as
necessary to cover expenses, including without limitation legal fees and
expenses, incurred by the Executive in connection with any suit or proceeding in
which the Executive may be involved by reason of his being or having been a
director or officer of the Corporation or of any subsidiary thereof. Such
indemnity and advance of expenses, however, shall not extend to matters as to
which the Executive is finally adjudged to be liable for willful misconduct in
the performance of his duties.


11. Arbitration.


Except with respect to any proceeding brought under Section 9 hereof, any
controversy, claim, or dispute between the parties, directly or indirectly,
concerning this Employment Agreement or the breach hereof, or the subject matter
hereof, including questions concerning the scope and applicability of this
arbitration clause, shall be finally settled by arbitration in Essex County, New
Jersey pursuant to the rules then applying of the American Arbitration
Association. The arbitrators shall consist of one representative selected by the
Corporation, one representative selected by the Executive and one representative
selected by the first two arbitrators. The parties agree to expedite the
arbitration proceeding in every way, so that the arbitration proceeding shall be
commenced within thirty (30) days after request therefore is made, and shall
continue thereafter, without interruption, and that the decision of the
arbitrators shall be handed down within thirty (30) days after the hearings in
the arbitration proceedings are closed. The arbitrators shall have the right and
authority to assess the cost of the arbitration proceedings and to determine how
their decision or determination as to each issue or matter in dispute may be
implemented or enforced. The decision in writing of any two of the arbitrators
shall be binding and conclusive on all of the parties to this Agreement. Should
either the Corporation or the Executive fail to appoint an arbitrator as
required by this Section 11 within thirty (30) days after receiving written
notice from the other party to do so, the arbitrator appointed by the other
party shall act for all of the parties and his decision in writing shall be
binding and conclusive on all of the parties to this Employment Agreement. Any
decision or award of the arbitrators shall be final and conclusive on the
parties to this Agreement; judgment upon such decision or award may be entered
in any competent Federal or state court located in the United States of America;
and the application may be made to such court for confirmation of such decision
or award for any order of enforcement and for any other legal remedies that may
be necessary to effectuate such decision or award.
 
 
-8-

--------------------------------------------------------------------------------

 


12. Notices.


All notices, requests, consents and other communications required or permitted
to be given hereunder, shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by prepaid telegram, telecopy or mailed
first class, postage prepaid, by registered or certified mail (notices sent by
telegram or mailed shall be deemed to have been given on the date sent), to the
parties at their respective addresses hereinabove set forth or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith.


13. General.


13.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the local laws of the State of New Jersey.


13.2 Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


13.3 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.


13.4 Severability. If any of the provisions of this Agreement shall be unlawful,
void, or for any reason, unenforceable, such provision shall be deemed severable
from, and shall in no way affect the validity or enforceability of, the
remaining portions of this Agreement.


13.5 Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement by any other party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or any other provision hereof.


13.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.


13.7 Assignability. This Agreement, and Executive's rights and obligations
hereunder, may not be assigned by Executive. The Corporation may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets; in any event the rights and obligations of the Corporation hereunder
shall be binding on its successors or assigns, whether by merger, consolidation
or acquisition of all or substantially all of its business or assets. This
Agreement shall inure to the benefit of, and be binding upon, the Executive and
his executors, administrators, heirs and legal representatives.
 
 
-9-

--------------------------------------------------------------------------------

 


13.8 Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. No superseding instrument, amendment,
modification, cancellation, renewal or extension hereof shall require the
consent or approval of any person other than the parties hereto. The failure of
either party at any time or times to require performance of any provision hereof
shall in no matter affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 

ATTEST:
YTB INTERNATIONAL, INC.
       
By: ________________________
By: ______________________________
Name:
 
Title:
         
WITNESS:
         
______________________________
______________________________
 
John D. Clagg, individually

 
 
 
-10-

--------------------------------------------------------------------------------

 